Title: To John Adams from Ferdinand Grand, 3 May 1779
From: Grand, Ferdinand
To: Adams, John


     
      Sir
      Paris May the 3d. 1779
     
     Permitt me to express how sorry I have been at not being able to comply sooner with your desires, relative to the Account of the United States, till the 11th of February, at which time the Intention of Congress was Known; Some of the Articles that were Kept in suspençe were the Obstacles that prevented it. I am however happy to find that the present Letter with the inclosed Account to that time will be able to reach you in Europe; I hope you will find it right, and shall be glad if it is not giving you too much trouble to hear it is come to hand, that both you and your Son are very well, and that your Satisfaction of those Places you have been through Since your leaving Paris, corresponds with the Indulgent Idea you had conceived of our Kingdom by the Metropolis.
     There being a great Scarcity of True News at this place, I Shall conclude by craving the favour of being honoured with your Friendship, and of being freely disposed of in any thing I can do for you and Family in this part of the World. Being with True Esteem & Attachment Sir Your most obedient & Most hble. servt.
     
      F. Grand
     
     
      My tenderest Love to your Worthy Son if you please.
     
    